     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 1 of 14
                                                                                             Electronically Submitted
                                                                                                   5/512021 9:59 AM
                                                                                                Hidalgo County Clerk
                                                                                      Accepted by: Oscar Gonzalez
                                          CL-21-1764-0

                               CAUSE NO. - - - - - - - -

CONNIE L. CORTEZ,                             §              IN COUNTY COURT
     Plaintiff,                               §
                                              §
V.                                            §              ATLAWNO. - - - -
                                              §
SOG INTERNATIONAL, LLC                        §
      Defendant,                              §              HIDALGO COUNTY, TEXAS


           PLAINTIFF CONNIE L. CORTEZ'S ORIGINAL PETITION

TO fflE HONORABLE COURT:

         COMES NOW, CONNIE L. CORTEZ, (hereinafter referred to as Plaintiff) complaining
of SOG INTERNATIONAL, LLC (hereinafter referred to as the Defendant corporation or the
Defendant employer), and for such causes of action would respectfully show unto the Court and
the Jury, as follows:
                                                  I.
                                          Discovery Level
         1.1 Discovery in this litigation is intended to be conducted under Level 3, Texas Rule of
Civil Procedure 190.
                                                  II.
                                              Parties
         2.1    Plaintiff, CONNIE L. CORTEZ, is an individual residing in Hidalgo County,
Texas.
         2.2    Defendant, SOG INTERNATIONAL, LLC is a Texas limited company duly licensed

         to conduct business in the State of Texas and may be served by serving its registered agent, as

         follows:

                               SOG International LLC
                               Luis H. Cantu
                               200 S. 10th St., Ste. 1401
                               McAllen, Texas 78S01

         2.3    Service of citation is requested via Certified Mail, Return Receipt Requested.

                                                                                          EXHIBIT

                                                                                   I_   A-l
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 2 of 14Electronically Submitted
                                                                                                           5/ 5/2021 9 :59 AM
                                                                                                        Hidalgo County Clerk
                                                                                             Accepted by: Oscar Gonzalez
                                             CL-21-1764-D



                                                   III.
                                        Venue and Jurisdiction
        3 .1 Venue is proper in Hidalgo County, Texas in that the incident made the basis of this

cause of action occurred in Hidalgo County, Texas.

                                                   IV.
                              Exhaustion of Administrative Remedies

        4.1 Within 300 days of the occurrence of the acts complained of, plaintiff filed her initial

complaint with the Equal Employment Opportunity Commission, alleging that the Defendant

employer had committed unlawful employment practices against the Plaintiff in violation of the

Age Discrimination in Employment Act ("ADEA''), the Older Workers Benefit Protection Act

("OWBPA"), the Americans with Disabilities Act, ("ADA"), as amended, the ADA-AA, as

amended, and Title VII of the Civil Rights Act of 1964, as amended. The formal charge and the

"Notice of the Right to File A Civil Action Letter" were filed and received as follows:


        Formal Complaint Filed:                  August 17, 2020

        Notice of Right to File
        A Civil Action Letter Received:          March 4, 2021

        On March 4, 2021 , Plaintiff received from the Equal Employment Opportunity Commission,

Plaintiff's otice of Right to File A Civil Action letter allowing the Plaintiff to file this lawsuit within

ninety days of its receipt. Plaintiffs statutory claims have been filed within ninety days of its

receipt. A copy of this notice is attached as Exhibit "A" and is incorporated for all purposes by

reference. Plaintiff further invokes the relation back theory as well as any and all equitable

doctrines necessary to satisfy the administrative requirements set forth by law. All conditions

precedent to the filing of this lawsuit and as required by law have been performed or have occurred.
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 3 of 14Electronically Submitted
                                                                                                     5/ 5/2021 9 :59 AM
                                                                                                  Hidalgo County Clerk
                                                                                        Accepted by: Oscar Gonzalez
                                          CL-21-1764-D



                                                 V.
                                       Factual Background
        5.1 Plaintiff Connie L. Cortez accepted employment with the Defendant employer on or

about September 9, 2019, as a Human Resource Generalist. During her 15-months of employment,

the Plaintiff faithfully performed all the duties assigned to her with loyalty, dedication and hard

work. At the time of her unlawful termination, Plaintiff Connie L. Ortiz was last earning $45,000

annually plus fringe benefits. Plaintiff was last employed with the Defendant SOG

INTERNATIONAL, LLC, in McAllen, Hidalgo County, Texas on or about February 14, 2020.

At the time of her termination, Plaintiff was 41 years old (DOB: XX-XX-78).

       5.2 During the last six months of her employment, Plaintiff was subjected to age animus,

disparate treatment and/or a hostile work environment by Plaintiff's employer. Plaintiff would

show that at the time of her illegal termination that she was in the protected class of age (41) and

disability (high risk pregnancy, post-partum depression, gender); that she was qualified for her job;

that she was terminated and that she was replaced by a younger worker. Plaintiffs termination was

on account of her age, her gender, her pregnancy, disability or that she was treated differently than

persons outside the protected class. Plaintiff would show unto the Court that she was treated

differently than her younger counterparts.

       5.3 When Plaintiff became pregnant, she informed her immediate manager, Erica Balli.

Ms. Balli required that Plaintiff take a second pregnancy test and provide photographic proof of

the pregnancy. Without the photographic proof of both tests, Plaintiff would not be able to attend

her doctor's appointments with company approval. Ms. Balli told Plaintiff that she was too old to

be pregnant, that her condition might be menopause and that Ms. Bali hoped that Ms. Cortez wasn't

pregnant.
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 4 of 14Electron ically Submitted
                                                                                                      5/ 5/2021 9 :59 AM
                                                                                                   Hidalgo County Clerk
                                                                                        Accepted by: Oscar Gonzalez
                                          CL-21-1764-D


Erica Balli made discriminatory statements toward Plaintiff, referred to her as dumb and made a

mocking facial expression at a company lunch which humiliated Plaintiff. Maria Cobos, Human

Resource Coordinator, stated that Plaintiff was dumb because of her pregnancy. Ms. Balli and Ms.

Cobos were both dismayed at Plaintiffs pregnancy and exhibited a negative attitude towards her

pregnancy and prenatal care. Ms. Cobos went so far as to hope that the Plaintiff would suffer post-

partum depression. Plaintiff was harassed about her high-risk pregnancy, her gender, her doctor' s

appointments, and/or her age. Upon learning of her pregnancy, the company changed her pay from

the agreed upon annual salary to an hourly wage. After learning of her pregnancy, the company

required that Plaintiff perform extra duties, her workload become overloaded and the work

environment became hostile. As a result of her pregnancy, the workplace became full of tension

and the pressure became unbearable. On February 14, 2020, Plaintiff was illegally fired on account

of her pregnancy, on account of her age, on account of her gender, on account of her disability and

was not afforded a reasonable accommodation. Additionally, Plaintiff was retaliated against for

opposing illegal discriminatory conduct in the workplace. Plaintiff is a qualified individual with a

disability that affects a major life activity, namely - the ability to work and procreate and who,

either with or without a reasonable accommodation, can perform the essential functions of her job.

To the extent that Plaintiff is not considered disabled under the TCHRA, then in that event, Plaintiff

has been perceived as and/or regarded as being disabled due to her record of impairment. As a

result of Plaintiffs age, she has been subjected to discriminatory animus, disparate treatment

and/or a hostile work environment. Once the company knew Plaintiff was pregnant and seeking

necessary medical care, the company started to display a negative attitude towards Plaintiff and

illegally fired her.
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 5 of 14Electronica lly Submitted
                                                                                                     5/ 5/2021 9:59 AM
                                                                                                  Hidalgo County Clerk
                                                                                       Accepted by: Oscar Gonzalez
                                          CL-21-1764-D


        5.4 Plaintiff asserts that the true reason for her unceremonious termination was because she

was discriminated against based upon her age and/or disabilities in violation of the Age

Discrimination in Employment Act ("ADEA''), the Older Workers Benefit Protection Act

("OWBPA"), the Americans with Disabilities Act, ( ADA"), as amended, the ADA-AA, as

amended, Title VII of the Civil Rights Act of 1964, as amended, and the Pregnancy Discrimination

Act ("PDA") as amended. Plaintiff alleges that there was no legitimate business justification for

her termination in that the Plaintiff had always performed a satisfactory, if not exemplary job for

the Defendant company during her employment. Plaintiff further asserts and intends to prove that

the mistreatment received by Plaintiff including but not limited to, age discrimination, gender

discrimination, pregnancy discrimination, and disability discrimination among other things, was

part of a pattern and practice engaged in by the Defendant employer towards the Plaintiff and

others similarly situated

                                                VI.
                            Causes of Action - Wrongful Discharge
       A.      Violations of the of the Age Discrimination in Employment Act ("ADEA"), the
               Older Workers Benefit Protection Act ("OWBPA"), the Americans with
               Disabilities Act, ("ADA"), as amended, the ADA-AA, as amended, and Title
               VII of the Civil Rights Act of 1964, as amended, and the Pregnancy
               Discrimination Act ("PDA") as amended.
       6.1 Plaintiff re-alleges the allegations contained in Section V, entitled Factual Background.

       6.2 On or about February 14, 2020, Plaintiff was unceremoniously terminated due to the

culmination of discriminatory conduct directed against her by the Defendant employer. The

Defendant employer discriminated against this Plaintiff and wrongfully terminated her because

she exercised her statutory rights under of the Age Discrimination in Employment Act ("ADEA''),

the Older Workers Benefit Protection Act ("OWBPA"), the Americans with Disabilities Act,

("ADA"), as amended, the ADA-AA, as amended, Title VII of the Civil Rights Act of 1964, as
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 6 of 14Electronically Submitted
                                                                                                    5/5/2021 9:59 AM
                                                                                                 Hidalgo County Clerk
                                                                                        Accepted by: Oscar Gonzalez
                                           CL-21-1764-D


amended, and the Pregnancy Discrimination Act ("PDA' ) as amended. The Plaintiff alleges that

her termination was part of a larger unwritten plan or scheme of the Defendant employer to

discriminate against older, pregnant and/or disabled employees.

        Discrimination by Employer

               An employer commits an unlawful employment practice if because of race, color,
               disability, religion, sex, national origin, or age, the employer:
               l.     Fails or refuses to hire an individual, discharges an individual, or
               discriminates in any other manner against the individual in connection with
               compensation or the terms, conditions, or privileges of employment; or

               2.     Limits, segregates or classifies an employee or applicant for employment
               in a manner that would deprive or tend to deprive an individual of any employment
               opportunity or adversely affect in any other manner the status of the employee.

               (West 2017) (emphasis added).

       Retaliation

               An employer, labor union or employment agency commits an unlawful
               employment practice if the employer, labor union or employment agency retaliates
               or discriminates against a person who, under this Chapter:

               1.      Opposes discriminatory practice;

               2.      Makes or files a charge;

               3.      Files a complaint; or

               4.     Testifies, assists or participates in any manner in an investigation,
               proceeding or hearing.

               (West 2017) (emphasis added)

       6.3 As a result of the discriminatory treatment, her ultimate termination and the acts

described herein, Plaintiff has suffered damages as further alleged in this Petition.
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 7 of 14Electron ically Submitted
                                                                                                              5/ 5/2021 9 :59 AM
                                                                                                           Hidalgo County Clerk
                                                                                                Accepted by: Oscar Gonzalez
                                              CL-21-1764-D


                                                    VII.
                                             Actual Damages
        7.1 As a result of the incident made the basis of this suit, Plaintiff, Connie L. Cortez, has

incurred damages in the following respects:

A.      Lost Earnings and Special Damages
        7.2 At the time of the incident complained of, Plaintiff was gainfully employed with the

Defendant employer with the Environment Services department. As a proximate result of the

wrongful acts of the Defendant employer, the Plaintiff was unable to attend to her usual

occupation and thereby suffered a loss of income for which she hereby sues. As a result of the

wrongful acts of the Defendant employer, the Plaintiff's earnings, retirement, and capacity to earn

a livelihood were severely impaired. In all reasonable probability, the Plaintiff's loss of earnings

and loss of earning capacity will continue long into the future, if not for the balance of the

Plaintiff's natural life. Plaintiff therefore sues for any lost earnings in the form of back pay, lost

wages, front pay, retirement benefits, fringe benefits, lost future earnings and/or diminished

earning capacity to the extent permitted by law, due to the acts complained of above.

B.      Past and Future Mental Anguish

        7.3 As a result of the incident described above, that is made the basis of this suit, Plaintiff has

suffered physical injuries, sickness and/or illness as well as emotional distress, mental anguish, loss of

enjoyment of life, pain and suffering, inconvenience and other hedonic damages. The Plaintiff has

suffered feelings of anxiety, despair, depression, restlessness, worthlessness, embarrassment and/or

inferiority. The Plaintiff has further suffered ill-health effects including but not limited to sleeplessness,

depression, anxiety, agitation and loss of self-esteem due to the defendant' s discriminatory treatment

directed towards her and her wrongful termination. In all reasonable probability, the Plaintiff will

continue to suffer such physical injuries, sickness and/or illness as well as emotional distress, mental

anguish, loss of enjoyment of life, pain and suffering, inconvenience and other hedonic damages.
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 8 of 14Electronica lly Submitted
                                                                                                          5/ 5/2021 9:59 AM
                                                                                                       Hidalgo County Clerk
                                                                                            Accepted by: Oscar Gonzalez
                                            CL-21-1764-D


                                                   VIII.
                                           Attorney's Fees
        8.1 By reason of the allegations of this petition and should Plaintiff be designated the

"prevailing party", Plaintiff is entitled to recover attorney ' s fees in a sum that is reasonable and

necessary. In this connection, Plaintiff will show that she has employed the undersigned attorneys

to assist her in the prosecution of this action.

        8.2 Plaintiff further seeks an upward adjustment or enhancement to the lodestar amount

of attorney's fees to be determined in the prosecution of this lawsuit. A reasonable attorney's fee

is further requested for the work expended in the preparation and trial of this cause along with a

reasonable fee for any and all appeals to other courts. If ultimately successful in this case, plaintiff

fully expects that the defendant will appeal this case.

        8.3 Plaintiff seeks attorney's fees to compensate the Plaintiff for the attorney's fees she

has and will incur in the prosecution of this lawsuit, both at trial and on appeal. Plaintiff further

pleads for the recovery of reasonable and necessary expenses for the use of associate attorneys,

paralegals, legal assistants and/or law clerks that assist in the prosecution of the case. As

permitted, Plaintiff also seeks to re-coup all litigation expenses expended in the prosecution of

this lawsuit.

                                                   IX.
                                        Exemplary Damages
        9.1 The conduct of the Defendant employer, as set out above, was carried out and constituted

such an entire want of care as to constitute a conscious indifference to the rights or welfare of the

Plaintiff. Because of the spite, ill-will, malicious and/or fraudu lent intent held by the Defendant SOG

INTERNATIONAL, LLC'S management toward the Plaintiff, such management, acting in a willful

and intentional manner, committed certain acts calculated to cause injury and/or damage to the

Plaintiff. Accordingly, the Defendant SOG INTERNATIONAL, LLC acted with malice, actual
     Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 9 of 14Electronica lly Submitted
                                                                                                      5/ 5/2021 9:59 AM
                                                                                                   Hidalgo County Clerk
                                                                                          Accepted by: Oscar Gonzalez
                                            CL-21-1764-D

malice and/or a specific intent to injure the Plaintiff. The Plaintiff is hereby entitled to recover

exemplary or punitive damages to deter such cruel and undignified procedures by the Defendant SOG

INTERNATIONAL, LLC and its management in the future. Accordingly, Plaintiff requests that

punitive damages be awarded against the Defendant SOG INTERNATIONAL, LLC as a result of

its egregious violations of the law.



                                                  X.
                                       Demand for Trial by Jury
        10.1 Plaintiff, by and through her attorneys of record, and pursuant to Rule 216 of the Texas

Rules of Civil Procedure, makes and files this Demand for Trial by Jury in the above styled and

numbered cause. Contemporaneously with the filing of this jury demand, Plaintiff has deposited

the required jury fee with the County Clerk of Hidalgo County, Texas. Plaintiff requests that this

case be set on the jury docket of the court for disposition in due order and as soon as practicable.

        WHEREFORE, Plaintiff, CONNIE L. CORTEZ, prays that this Honorable Court grant
the following:
       (1)    Judgment against the Defendant, SOG INTERNATIONAL, LLC, for all of the
       Plaintiffs damages. Plaintiff would respectfully request that should the jury after
       evaluating all of the credible evidence and after so finding liability based upon the
       preponderance of the credible evidence in this matter; then in such an event, and if also so
       found by the jury, Plaintiff would then request damages in line with the credible evidence
       presented that would fairly and reasonably compensate the Plaintiff for all of the harms
       and losses that she has sustained throughout this ordeal;

       (2)       Punitive damages;

       (3)       Attorney's fees;

       (4)       Pre-judgment interest allowed by law;

       (5)       Interest on said judgment at the legal rate from the date of judgment;

       (6)       For costs of suit herein; and
    Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 10 of 14Elect ronically Submitted
                                                                                                     5/ 5/2021 9:59 AM
                                                                                                  Hidalgo County Clerk
                                                                                       Accepted by: Oscar Gonzalez
                                         CL-21-1764-D



      (7)      For such other and further relief at law or in equity to which the Plaintiff may
show herself 4 justly entitled to receive and for which she shall forever pray.




                                                     Respectfully submitted

                                                     LAW OFFICES OF
                                                     JOSE G. GONZALEZ
                                                     4129 N. 22 nd Street, Suite 3
                                                     McAllen, Texas 78504
                                                     Telephone: (956) 731-4324
                                                     Facsimile: (956) 731-4327

                                                     By:/4 /eado,;, E. ~ A
                                                     Carlos E. Hernandez, Jr. , Of Counsel
                                                     State Bar o. 00787681
                                                     Attorneys for Plaintiff
                                                     CONNIE L. CORTEZ
Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 11 of 14
Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 12 of 14
Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 13 of 14
Case 7:21-cv-00238 Document 1-4 Filed on 06/14/21 in TXSD Page 14 of 14
